 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4853 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to extend the funding and expenditure authority of the Airport and Airway Trust Fund, to amend title 49, United States Code, to extend authorizations for the airport improvement program, and for other purposes. 
 
 
1.Short title; etc 
(a)Short titleThis Act may be cited as the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010. 
(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; etc. 
TITLE I—Temporary extension of tax relief 
Sec. 101. Temporary extension of 2001 tax relief. 
Sec. 102. Temporary extension of 2003 tax relief. 
Sec. 103. Temporary extension of 2009 tax relief. 
TITLE II—Temporary extension of individual AMT relief 
Sec. 201. Temporary extension of increased alternative minimum tax exemption amount. 
Sec. 202. Temporary extension of alternative minimum tax relief for nonrefundable personal credits. 
TITLE III—Temporary estate tax relief 
Sec. 301. Reinstatement of estate tax; repeal of carryover basis. 
Sec. 302. Modifications to estate, gift, and generation-skipping transfer taxes. 
Sec. 303. Applicable exclusion amount increased by unused exclusion amount of deceased spouse. 
Sec. 304. Application of EGTRRA sunset to this title. 
TITLE IV—Temporary extension of investment incentives 
Sec. 401. Extension of bonus depreciation; temporary 100 percent expensing for certain business assets. 
Sec. 402. Temporary extension of increased small business expensing. 
TITLE V—Temporary extension of unemployment insurance and related matters 
Sec. 501. Temporary extension of unemployment insurance provisions. 
Sec. 502. Temporary modification of indicators under the extended benefit program. 
Sec. 503. Technical amendment relating to collection of unemployment compensation debts. 
Sec. 504. Technical correction relating to repeal of continued dumping and subsidy offset. 
Sec. 505. Additional extended unemployment benefits under the Railroad Unemployment Insurance Act. 
TITLE VI—Temporary employee payroll tax cut 
Sec. 601. Temporary employee payroll tax cut. 
TITLE VII—Temporary extension of certain expiring provisions 
Subtitle A—Energy 
Sec. 701. Incentives for biodiesel and renewable diesel. 
Sec. 702. Credit for refined coal facilities. 
Sec. 703. New energy efficient home credit. 
Sec. 704. Excise tax credits and outlay payments for alternative fuel and alternative fuel mixtures. 
Sec. 705. Special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities. 
Sec. 706. Suspension of limitation on percentage depletion for oil and gas from marginal wells. 
Sec. 707. Extension of grants for specified energy property in lieu of tax credits. 
Sec. 708. Extension of provisions related to alcohol used as fuel. 
Sec. 709. Energy efficient appliance credit. 
Sec. 710. Credit for nonbusiness energy property. 
Sec. 711. Alternative fuel vehicle refueling property. 
Subtitle B—Individual tax relief 
Sec. 721. Deduction for certain expenses of elementary and secondary school teachers. 
Sec. 722. Deduction of State and local sales taxes. 
Sec. 723. Contributions of capital gain real property made for conservation purposes. 
Sec. 724. Above-the-line deduction for qualified tuition and related expenses. 
Sec. 725. Tax-free distributions from individual retirement plans for charitable purposes. 
Sec. 726. Look-thru of certain regulated investment company stock in determining gross estate of nonresidents. 
Sec. 727. Parity for exclusion from income for employer-provided mass transit and parking benefits. 
Sec. 728. Refunds disregarded in the administration of Federal programs and federally assisted programs. 
Subtitle C—Business tax relief 
Sec. 731. Research credit. 
Sec. 732. Indian employment tax credit. 
Sec. 733. New markets tax credit. 
Sec. 734. Railroad track maintenance credit. 
Sec. 735. Mine rescue team training credit. 
Sec. 736. Employer wage credit for employees who are active duty members of the uniformed services. 
Sec. 737. 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements. 
Sec. 738. 7-year recovery period for motorsports entertainment complexes. 
Sec. 739. Accelerated depreciation for business property on an Indian reservation. 
Sec. 740. Enhanced charitable deduction for contributions of food inventory. 
Sec. 741. Enhanced charitable deduction for contributions of book inventories to public schools. 
Sec. 742. Enhanced charitable deduction for corporate contributions of computer inventory for educational purposes. 
Sec. 743. Election to expense mine safety equipment. 
Sec. 744. Special expensing rules for certain film and television productions. 
Sec. 745. Expensing of environmental remediation costs. 
Sec. 746. Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico. 
Sec. 747. Modification of tax treatment of certain payments to controlling exempt organizations. 
Sec. 748. Treatment of certain dividends of regulated investment companies. 
Sec. 749. RIC qualified investment entity treatment under FIRPTA. 
Sec. 750. Exceptions for active financing income. 
Sec. 751. Look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules. 
Sec. 752. Basis adjustment to stock of S corps making charitable contributions of property. 
Sec. 753. Empowerment zone tax incentives. 
Sec. 754. Tax incentives for investment in the District of Columbia. 
Sec. 755. Temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands. 
Sec. 756. American Samoa economic development credit. 
Sec. 757. Work opportunity credit. 
Sec. 758. Qualified zone academy bonds. 
Sec. 759. Mortgage insurance premiums. 
Sec. 760. Temporary exclusion of 100 percent of gain on certain small business stock. 
Subtitle D—Temporary disaster relief provisions 
SUBPART A—New York Liberty Zone 
Sec. 761. Tax-exempt bond financing. 
SUBPART B—GO Zone 
Sec. 762. Increase in rehabilitation credit. 
Sec. 763. Low-income housing credit rules for buildings in GO zones. 
Sec. 764. Tax-exempt bond financing. 
Sec. 765. Bonus depreciation deduction applicable to the GO Zone. 
TITLE VIII—Budgetary provisions 
Sec. 801. Determination of budgetary effects. 
Sec. 802. Emergency designations. 
ITemporary extension of tax relief 
101.Temporary extension of 2001 tax relief 
(a)Temporary extension 
(1)In generalSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by striking December 31, 2010 both places it appears and inserting December 31, 2012. 
(2)Effective dateThe amendment made by this subsection shall take effect as if included in the enactment of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
(b)Separate sunset for expansion of adoption benefits under the Patient Protection and Affordable Care Act 
(1)In generalSubsection (c) of section 10909 of the Patient Protection and Affordable Care Act is amended to read as follows: 
 
(c)Sunset provisionEach provision of law amended by this section is amended to read as such provision would read if this section had never been enacted. The amendments made by the preceding sentence shall apply to taxable years beginning after December 31, 2011.. 
(2)Conforming amendmentSubsection (d) of section 10909 of such Act is amended by striking The amendments and inserting Except as provided in subsection (c), the amendments. 
102.Temporary extension of 2003 tax relief 
(a)In generalSection 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking December 31, 2010 and inserting December 31, 2012. 
(b)Effective dateThe amendment made by this section shall take effect as if included in the enactment of the Jobs and Growth Tax Relief Reconciliation Act of 2003. 
103.Temporary extension of 2009 tax relief 
(a)American Opportunity Tax Credit 
(1)In generalSection 25A(i) is amended by striking or 2010 and inserting , 2010, 2011, or 2012. 
(2)Treatment of possessionsSection 1004(c)(1) of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking and 2010 each place it appears and inserting , 2010, 2011, and 2012. 
(b)Child tax creditSection 24(d)(4) is amended— 
(1)by striking 2009 and 2010 in the heading and inserting 2009, 2010, 2011, and 2012, and 
(2)by striking or 2010 and inserting , 2010, 2011, or 2012. 
(c)Earned income tax creditSection 32(b)(3) is amended— 
(1)by striking 2009 and 2010 in the heading and inserting 2009, 2010, 2011, and 2012, and 
(2)by striking or 2010 and inserting , 2010, 2011, or 2012. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
IITemporary extension of individual AMT relief 
201.Temporary extension of increased alternative minimum tax exemption amount 
(a)In generalParagraph (1) of section 55(d) is amended— 
(1)by striking $70,950 and all that follows through 2009 in subparagraph (A) and inserting $72,450 in the case of taxable years beginning in 2010 and $74,450 in the case of taxable years beginning in 2011, and 
(2)by striking $46,700 and all that follows through 2009 in subparagraph (B) and inserting $47,450 in the case of taxable years beginning in 2010 and $48,450 in the case of taxable years beginning in 2011. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
(c)Repeal of EGTRRA sunsetTitle IX of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset of provisions of such Act) shall not apply to title VII of such Act (relating to alternative minimum tax). 
202.Temporary extension of alternative minimum tax relief for nonrefundable personal credits 
(a)In generalParagraph (2) of section 26(a) is amended— 
(1)by striking or 2009 and inserting 2009, 2010, or 2011, and 
(2)by striking 2009 in the heading thereof and inserting 2011. 
(b) Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
IIITemporary estate tax relief 
301.Reinstatement of estate tax; repeal of carryover basis 
(a)In generalEach provision of law amended by subtitle A or E of title V of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended to read as such provision would read if such subtitle had never been enacted. 
(b)Conforming amendmentOn and after January 1, 2011, paragraph (1) of section 2505(a) of the Internal Revenue Code of 1986 is amended to read as such paragraph would read if section 521(b)(2) of the Economic Growth and Tax Relief Reconciliation Act of 2001 had never been enacted. 
(c)Special election with respect to estates of decedents dying in 2010Notwithstanding subsection (a), in the case of an estate of a decedent dying after December 31, 2009, and before January 1, 2011, the executor (within the meaning of section 2203 of the Internal Revenue Code of 1986) may elect to apply such Code as though the amendments made by subsection (a) do not apply with respect to chapter 11 of such Code and with respect to property acquired or passing from such decedent (within the meaning of section 1014(b) of such Code). Such election shall be made at such time and in such manner as the Secretary of the Treasury or the Secretary's delegate shall provide. Such an election once made shall be revocable only with the consent of the Secretary of the Treasury or the Secretary's delegate. For purposes of section 2652(a)(1) of such Code, the determination of whether any property is subject to the tax imposed by such chapter 11 shall be made without regard to any election made under this subsection. 
(d)Extension of time for performing certain acts 
(1)Estate taxIn the case of the estate of a decedent dying after December 31, 2009, and before the date of the enactment of this Act, the due date for— 
(A)filing any return under section 6018 of the Internal Revenue Code of 1986 (including any election required to be made on such a return) as such section is in effect after the date of the enactment of this Act without regard to any election under subsection (c), 
(B)making any payment of tax under chapter 11 of such Code, and 
(C)making any disclaimer described in section 2518(b) of such Code of an interest in property passing by reason of the death of such decedent,shall not be earlier than the date which is 9 months after the date of the enactment of this Act. 
(2)Generation-skipping taxIn the case of any generation-skipping transfer made after December 31, 2009, and before the date of the enactment of this Act, the due date for filing any return under section 2662 of the Internal Revenue Code of 1986 (including any election required to be made on such a return) shall not be earlier than the date which is 9 months after the date of the enactment of this Act. 
(e)Effective dateExcept as otherwise provided in this section, the amendments made by this section shall apply to estates of decedents dying, and transfers made, after December 31, 2009. 
302.Modifications to estate, gift, and generation-skipping transfer taxes 
(a)Modifications to estate tax 
(1)$5,000,000 applicable exclusion amountSubsection (c) of section 2010 is amended to read as follows: 
 
(c)Applicable credit amount 
(1)In generalFor purposes of this section, the applicable credit amount is the amount of the tentative tax which would be determined under section 2001(c) if the amount with respect to which such tentative tax is to be computed were equal to the applicable exclusion amount. 
(2)Applicable exclusion amount 
(A)In generalFor purposes of this subsection, the applicable exclusion amount is $5,000,000. 
(B)Inflation adjustmentIn the case of any decedent dying in a calendar year after 2011, the dollar amount in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2010 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 
(2)Maximum estate tax rate equal to 35 percentSubsection (c) of section 2001 is amended— 
(A)by striking Over $500,000 and all that follows in the table contained in paragraph (1) and inserting the following: 
 
 
 
 
Over $500,000$155,800, plus 35 percent of the excess of such amount over $500,000., 
(B)by striking (1) In general.—, and 
(C)by striking paragraph (2). 
(b)Modifications to gift tax 
(1)Restoration of unified credit against gift tax 
(A)In generalParagraph (1) of section 2505(a), after the application of section 301(b), is amended by striking (determined as if the applicable exclusion amount were $1,000,000). 
(B)Effective dateThe amendment made by this paragraph shall apply to gifts made after December 31, 2010. 
(2)Modification of gift tax rateOn and after January 1, 2011, subsection (a) of section 2502 is amended to read as such subsection would read if section 511(d) of the Economic Growth and Tax Relief Reconciliation Act of 2001 had never been enacted. 
(c)Modification of generation-skipping transfer taxIn the case of any generation-skipping transfer made after December 31, 2009, and before January 1, 2011, the applicable rate determined under section 2641(a) of the Internal Revenue Code of 1986 shall be zero. 
(d)Modifications of estate and gift taxes to reflect differences in credit resulting from different tax rates 
(1)Estate tax 
(A)In generalSection 2001(b)(2) is amended by striking if the provisions of subsection (c) (as in effect at the decedent's death) and inserting if the modifications described in subsection (g). 
(B)ModificationsSection 2001 is amended by adding at the end the following new subsection: 
 
(g)Modifications to gift tax payable to reflect different tax ratesFor purposes of applying subsection (b)(2) with respect to 1 or more gifts, the rates of tax under subsection (c) in effect at the decedent's death shall, in lieu of the rates of tax in effect at the time of such gifts, be used both to compute— 
(1)the tax imposed by chapter 12 with respect to such gifts, and 
(2)the credit allowed against such tax under section 2505, including in computing— 
(A)the applicable credit amount under section 2505(a)(1), and 
(B)the sum of the amounts allowed as a credit for all preceding periods under section 2505(a)(2).. 
(2)Gift taxSection 2505(a) is amended by adding at the end the following new flush sentence: 
 
For purposes of applying paragraph (2) for any calendar year, the rates of tax in effect under section 2502(a)(2) for such calendar year shall, in lieu of the rates of tax in effect for preceding calendar periods, be used in determining the amounts allowable as a credit under this section for all preceding calendar periods.. 
(e)Conforming amendmentSection 2511 is amended by striking subsection (c). 
(f)Effective dateExcept as otherwise provided in this subsection, the amendments made by this section shall apply to estates of decedents dying, generation-skipping transfers, and gifts made, after December 31, 2009. 
303.Applicable exclusion amount increased by unused exclusion amount of deceased spouse 
(a)In generalSection 2010(c), as amended by section 302(a), is amended by striking paragraph (2) and inserting the following new paragraphs: 
 
(2)Applicable exclusion amountFor purposes of this subsection, the applicable exclusion amount is the sum of— 
(A)the basic exclusion amount, and 
(B)in the case of a surviving spouse, the deceased spousal unused exclusion amount. 
(3)Basic exclusion amount 
(A)In generalFor purposes of this subsection, the basic exclusion amount is $5,000,000. 
(B)Inflation adjustmentIn the case of any decedent dying in a calendar year after 2011, the dollar amount in subparagraph (A) shall be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2010 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000. 
(4)Deceased spousal unused exclusion amountFor purposes of this subsection, with respect to a surviving spouse of a deceased spouse dying after December 31, 2010, the term deceased spousal unused exclusion amount means the lesser of— 
(A)the basic exclusion amount, or 
(B)the excess of— 
(i)the basic exclusion amount of the last such deceased spouse of such surviving spouse, over 
(ii)the amount with respect to which the tentative tax is determined under section 2001(b)(1) on the estate of such deceased spouse. 
(5)Special rules 
(A)Election requiredA deceased spousal unused exclusion amount may not be taken into account by a surviving spouse under paragraph (2) unless the executor of the estate of the deceased spouse files an estate tax return on which such amount is computed and makes an election on such return that such amount may be so taken into account. Such election, once made, shall be irrevocable. No election may be made under this subparagraph if such return is filed after the time prescribed by law (including extensions) for filing such return. 
(B)Examination of prior returns after expiration of period of limitations with respect to deceased spousal unused exclusion amountNotwithstanding any period of limitation in section 6501, after the time has expired under section 6501 within which a tax may be assessed under chapter 11 or 12 with respect to a deceased spousal unused exclusion amount, the Secretary may examine a return of the deceased spouse to make determinations with respect to such amount for purposes of carrying out this subsection. 
(6)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this subsection.. 
(b)Conforming amendments 
(1)Paragraph (1) of section 2505(a), as amended by section 302(b)(1), is amended to read as follows: 
 
(1)the applicable credit amount in effect under section 2010(c) which would apply if the donor died as of the end of the calendar year, reduced by. 
(2)Section 2631(c) is amended by striking the applicable exclusion amount and inserting the basic exclusion amount. 
(3)Section 6018(a)(1) is amended by striking applicable exclusion amount and inserting basic exclusion amount. 
(c)Effective Dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to estates of decedents dying and gifts made after December 31, 2010. 
(2)Conforming amendment relating to generation-skipping transfersThe amendment made by subsection (b)(2) shall apply to generation-skipping transfers after December 31, 2010. 
304.Application of EGTRRA sunset to this titleSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall apply to the amendments made by this title. 
IVTemporary extension of investment incentives 
401.Extension of bonus depreciation; temporary 100 percent expensing for certain business assets 
(a)In generalParagraph (2) of section 168(k) is amended— 
(1)by striking January 1, 2012 in subparagraph (A)(iv) and inserting January 1, 2014, and 
(2)by striking January 1, 2011 each place it appears and inserting January 1, 2013. 
(b)Temporary 100 percent expensingSubsection (k) of section 168 is amended by adding at the end the following new paragraph: 
 
(5)Special rule for property acquired during certain pre-2012 periodsIn the case of qualified property acquired by the taxpayer (under rules similar to the rules of clauses (ii) and (iii) of paragraph (2)(A)) after September 8, 2010, and before January 1, 2012, and which is placed in service by the taxpayer before January 1, 2012 (January 1, 2013, in the case of property described in subparagraph (2)(B) or (2)(C)), paragraph (1)(A) shall be applied by substituting 100 percent for 50 percent.. 
(c)Extension of election To accelerate the AMT credit in lieu of bonus depreciation 
(1)ExtensionClause (iii) of section 168(k)(4)(D) is amended by striking or production and all that follows and inserting “or production— 
 
(I)after March 31, 2008, and before January 1, 2010, and 
(II)after December 31, 2010, and before January 1, 2013, 
shall be taken into account under subparagraph (B)(ii) thereof,. 
(2)Rules for round 2 extension propertyParagraph (4) of section 168(k) is amended by adding at the end the following new subparagraph: 
 
(I)Special rules for round 2 extension property 
(i)In generalIn the case of round 2 extension property, this paragraph shall be applied without regard to— 
(I)the limitation described in subparagraph (B)(i) thereof, and 
(II)the business credit increase amount under subparagraph (E)(iii) thereof. 
(ii)Taxpayers previously electing accelerationIn the case of a taxpayer who made the election under subparagraph (A) for its first taxable year ending after March 31, 2008, or a taxpayer who made the election under subparagraph (H)(ii) for its first taxable year ending after December 31, 2008— 
(I)the taxpayer may elect not to have this paragraph apply to round 2 extension property, but 
(II)if the taxpayer does not make the election under subclause (I), in applying this paragraph to the taxpayer the bonus depreciation amount, maximum amount, and maximum increase amount shall be computed and applied to eligible qualified property which is round 2 extension property.The amounts described in subclause (II) shall be computed separately from any amounts computed with respect to eligible qualified property which is not round 2 extension property. 
(iii)Taxpayers not previously electing accelerationIn the case of a taxpayer who neither made the election under subparagraph (A) for its first taxable year ending after March 31, 2008, nor made the election under subparagraph (H)(ii) for its first taxable year ending after December 31, 2008— 
(I)the taxpayer may elect to have this paragraph apply to its first taxable year ending after December 31, 2010, and each subsequent taxable year, and 
(II)if the taxpayer makes the election under subclause (I), this paragraph shall only apply to eligible qualified property which is round 2 extension property. 
(iv)Round 2 extension propertyFor purposes of this subparagraph, the term round 2 extension property means property which is eligible qualified property solely by reason of the extension of the application of the special allowance under paragraph (1) pursuant to the amendments made by section 401(a) of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (and the application of such extension to this paragraph pursuant to the amendment made by section 401(c)(1) of such Act).. 
(d)Conforming amendments 
(1)The heading for subsection (k) of section 168 is amended by striking January 1, 2011 and inserting January 1, 2013. 
(2)The heading for clause (ii) of section 168(k)(2)(B) is amended by striking pre-January 1, 2011 and inserting pre-January 1, 2013. 
(3)Subparagraph (D) of section 168(k)(4) is amended— 
(A)by striking clauses (iv) and (v), 
(B)by inserting and at the end of clause (ii), and 
(C)by striking the comma at the end of clause (iii) and inserting a period. 
(4)Paragraph (5) of section 168(l) is amended— 
(A)by inserting and at the end of subparagraph (A), 
(B)by striking subparagraph (B), and 
(C)by redesignating subparagraph (C) as subparagraph (B). 
(5)Subparagraph (C) of section 168(n)(2) is amended by striking January 1, 2011 and inserting January 1, 2013. 
(6)Subparagraph (D) of section 1400L(b)(2) is amended by striking January 1, 2011 and inserting January 1, 2013. 
(7)Subparagraph (B) of section 1400N(d)(3) is amended by striking January 1, 2011 and inserting January 1, 2013. 
(e)Effective dates 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property placed in service after December 31, 2010, in taxable years ending after such date. 
(2)Temporary 100 percent expensingThe amendment made by subsection (b) shall apply to property placed in service after September 8, 2010, in taxable years ending after such date. 
402.Temporary extension of increased small business expensing 
(a)Dollar limitationSection 179(b)(1) is amended by striking and at the end of subparagraph (B) and by striking subparagraph (C) and inserting the following new subparagraphs: 
 
(C)$125,000 in the case of taxable years beginning in 2012, and 
(D)$25,000 in the case of taxable years beginning after 2012.. 
(b)Reduction in limitationSection 179(b)(2) is amended by striking and at the end of subparagraph (B) and by striking subparagraph (C) and inserting the following new subparagraphs: 
 
(C)$500,000 in the case of taxable years beginning in 2012, and 
(D)$200,000 in the case of taxable years beginning after 2012.. 
(c)Inflation adjustmentSubsection (b) of section 179 is amended by adding at the end the following new paragraph: 
 
(6)Inflation adjustment 
(A)In generalIn the case of any taxable year beginning in calendar year 2012, the $125,000 and $500,000 amounts in paragraphs (1)(C) and (2)(C) shall each be increased by an amount equal to— 
(i)such dollar amount, multiplied by 
(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2006 for calendar year 1992 in subparagraph (B) thereof. 
(B)Rounding 
(i)Dollar limitationIf the amount in paragraph (1) as increased under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000. 
(ii)Phaseout amountIf the amount in paragraph (2) as increased under subparagraph (A) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000.. 
(d)Computer softwareSection 179(d)(1)(A)(ii) is amended by striking 2012 and inserting 2013. 
(e)Conforming amendmentSection 179(c)(2) is amended by striking 2012 and inserting 2013. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
VTemporary extension of unemployment insurance and related matters 
501.Temporary extension of unemployment insurance provisions 
(a)In general 
(1)Section 4007 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(A)by striking November 30, 2010 each place it appears and inserting January 3, 2012; 
(B)in the heading for subsection (b)(2), by striking november 30, 2010 and inserting january 3, 2012; and 
(C)in subsection (b)(3), by striking April 30, 2011 and inserting June 9, 2012. 
(2)Section 2005 of the Assistance for Unemployed Workers and Struggling Families Act, as contained in Public Law 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended— 
(A)by striking December 1, 2010 each place it appears and inserting January 4, 2012; and 
(B)in subsection (c), by striking May 1, 2011 and inserting June 11, 2012. 
(3)Section 5 of the Unemployment Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by striking April 30, 2011 and inserting June 10, 2012. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (E), by striking and at the end; and 
(2)by inserting after subparagraph (F) the following: 
 
(G)the amendments made by section 501(a)(1) of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010; and. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the Unemployment Compensation Extension Act of 2010 (Public Law 111–205). 
502.Temporary modification of indicators under the extended benefit program 
(a)IndicatorSection 203(d) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended, in the flush matter following paragraph (2), by inserting after the first sentence the following sentence: Effective with respect to compensation for weeks of unemployment beginning after the date of enactment of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (or, if later, the date established pursuant to State law), and ending on or before December 31, 2011, the State may by law provide that the determination of whether there has been a state on or off indicator beginning or ending any extended benefit period shall be made under this subsection as if the word two were three in subparagraph (1)(A).. 
(b)Alternative triggerSection 203(f) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended— 
(1)by redesignating paragraph (2) as paragraph (3); and 
(2)by inserting after paragraph (1) the following new paragraph: 
 
(2)Effective with respect to compensation for weeks of unemployment beginning after the date of enactment of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 (or, if later, the date established pursuant to State law), and ending on or before December 31, 2011, the State may by law provide that the determination of whether there has been a state on or off indicator beginning or ending any extended benefit period shall be made under this subsection as if the word either were any, the word both were all, and the figure 2 were 3 in clause (1)(A)(ii).. 
503.Technical amendment relating to collection of unemployment compensation debts 
(a)In generalSection 6402(f)(3)(C), as amended by section 801 of the Claims Resolution Act of 2010, is amended by striking is not a covered unemployment compensation debt and inserting is a covered unemployment compensation debt. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in section 801 of the Claims Resolution Act of 2010. 
504.Technical correction relating to repeal of continued dumping and subsidy offset 
(a)In generalSection 822(2)(A) of the Claims Resolution Act of 2010 is amended by striking or and inserting and. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the provisions of the Claims Resolution Act of 2010. 
505.Additional extended unemployment benefits under the Railroad Unemployment Insurance Act 
(a)ExtensionSection 2(c)(2)(D)(iii) of the Railroad Unemployment Insurance Act, as added by section 2006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) and as amended by section 9 of the Worker, Homeownership, and Business Assistance Act of 2009 (Public Law 111–92), is amended— 
(1)by striking June 30, 2010 and inserting June 30, 2011; and 
(2)by striking December 31, 2010 and inserting December 31, 2011. 
(b)Clarification on authority To use fundsFunds appropriated under either the first or second sentence of clause (iv) of section 2(c)(2)(D) of the Railroad Unemployment Insurance Act shall be available to cover the cost of additional extended unemployment benefits provided under such section 2(c)(2)(D) by reason of the amendments made by subsection (a) as well as to cover the cost of such benefits provided under such section 2(c)(2)(D), as in effect on the day before the date of the enactment of this Act. 
VITemporary employee payroll tax cut 
601.Temporary employee payroll tax cut 
(a)In generalNotwithstanding any other provision of law— 
(1)with respect to any taxable year which begins in the payroll tax holiday period, the rate of tax under section 1401(a) of the Internal Revenue Code of 1986 shall be 10.40 percent, and 
(2)with respect to remuneration received during the payroll tax holiday period, the rate of tax under 3101(a) of such Code shall be 4.2 percent (including for purposes of determining the applicable percentage under sections 3201(a) and 3211(a)(1) of such Code). 
(b)Coordination with deductions for employment taxes 
(1)Deduction in computing net earnings from self-employmentFor purposes of applying section 1402(a)(12) of the Internal Revenue Code of 1986, the rate of tax imposed by subsection 1401(a) of such Code shall be determined without regard to the reduction in such rate under this section. 
(2)Individual deductionIn the case of the taxes imposed by section 1401 of such Code for any taxable year which begins in the payroll tax holiday period, the deduction under section 164(f) with respect to such taxes shall be equal to the sum of— 
(A)59.6 percent of the portion of such taxes attributable to the tax imposed by section 1401(a) (determined after the application of this section), plus 
(B)one-half of the portion of such taxes attributable to the tax imposed by section 1401(b). 
(c)Payroll tax holiday periodThe term payroll tax holiday period means calendar year 2011. 
(d)Employer notificationThe Secretary of the Treasury shall notify employers of the payroll tax holiday period in any manner the Secretary deems appropriate. 
(e)Transfers of funds 
(1)Transfers to Federal Old-Age and Survivors Insurance Trust FundThere are hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues to the Treasury by reason of the application of subsection (a). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund had such amendments not been enacted. 
(2)Transfers to social security equivalent benefit accountThere are hereby appropriated to the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of the application of subsection (a)(2). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Account had such amendments not been enacted. 
(3)Coordination with other Federal lawsFor purposes of applying any provision of Federal law other than the provisions of the Internal Revenue Code of 1986, the rate of tax in effect under section 3101(a) of such Code shall be determined without regard to the reduction in such rate under this section. 
VIITemporary extension of certain expiring provisions 
AEnergy 
701.Incentives for biodiesel and renewable diesel 
(a)Credits for biodiesel and renewable diesel used as fuelSubsection (g) of section 40A is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Excise tax credits and outlay payments for biodiesel and renewable diesel fuel mixtures 
(1)Paragraph (6) of section 6426(c) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(2)Subparagraph (B) of section 6427(e)(6) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(c)Special rule for 2010Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for periods during 2010, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary's delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods during 2010. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 
(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2009. 
702.Credit for refined coal facilities 
(a)In generalSubparagraph (B) of section 45(d)(8) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to facilities placed in service after December 31, 2009. 
703.New energy efficient home credit 
(a)In generalSubsection (g) of section 45L is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2009. 
704.Excise tax credits and outlay payments for alternative fuel and alternative fuel mixtures 
(a)In generalSections 6426(d)(5), 6426(e)(3), and 6427(e)(6)(C) are each amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Exclusion of black liquor from credit eligibilityThe last sentence of section 6426(d)(2) is amended by striking or biodiesel and inserting biodiesel, or any fuel (including lignin, wood residues, or spent pulping liquors) derived from the production of paper or pulp. 
(c)Special rule for 2010Notwithstanding any other provision of law, in the case of any alternative fuel credit or any alternative fuel mixture credit properly determined under subsection (d) or (e) of section 6426 of the Internal Revenue Code of 1986 for periods during 2010, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary's delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods during 2010. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code. 
(d)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2009. 
705.Special rule for sales or dispositions to implement FERC or State electric restructuring policy for qualified electric utilities 
(a)In generalParagraph (3) of section 451(i) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2009. 
706.Suspension of limitation on percentage depletion for oil and gas from marginal wells 
(a)In generalClause (ii) of section 613A(c)(6)(H) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
707.Extension of grants for specified energy property in lieu of tax credits 
(a)In generalSubsection (a) of section 1603 of division B of the American Recovery and Reinvestment Act of 2009 is amended— 
(1)in paragraph (1), by striking 2009 or 2010 and inserting 2009, 2010, or 2011, and 
(2)in paragraph (2)— 
(A)by striking after 2010 and inserting after 2011, and 
(B)by striking 2009 or 2010 and inserting 2009, 2010, or 2011. 
(b)Conforming amendmentSubsection (j) of section 1603 of division B of such Act is amended by striking 2011 and inserting 2012. 
708.Extension of provisions related to alcohol used as fuel 
(a)Extension of income tax credit for alcohol used as fuel 
(1)In generalParagraph (1) of section 40(e) is amended— 
(A)by striking December 31, 2010 in subparagraph (A) and inserting December 31, 2011, and 
(B)by striking January 1, 2011 in subparagraph (B) and inserting January 1, 2012. 
(2)Reduced amount for ethanol blendersSubsection (h) of section 40 is amended by striking 2010 both places it appears and inserting 2011. 
(3)Effective dateThe amendments made by this subsection shall apply to periods after December 31, 2010. 
(b)Extension of excise tax credit for alcohol used as fuel 
(1)In generalParagraph (6) of section 6426(b) is amended by striking December 31, 2010 and inserting December 31, 2011. 
(2)Effective dateThe amendment made by this subsection shall apply to periods after December 31, 2010. 
(c)Extension of payment for alcohol fuel mixture 
(1)In generalSubparagraph (A) of section 6427(e)(6) is amended by striking December 31, 2010 and inserting December 31, 2011. 
(2)Effective dateThe amendment made by this subsection shall apply to sales and uses after December 31, 2010. 
(d)Extension of additional duties on ethanol 
(1)In generalHeadings 9901.00.50 and 9901.00.52 of the Harmonized Tariff Schedule of the United States are each amended in the effective period column by striking 1/1/2011 and inserting 1/1/2012. 
(2)Effective dateThe amendments made by this subsection shall take effect on January 1, 2011. 
709.Energy efficient appliance credit 
(a)DishwashersParagraph (1) of section 45M(b) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(C)$25 in the case of a dishwasher which is manufactured in calendar year 2011 and which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle (5.5 gallons per cycle for dishwashers designed for greater than 12 place settings), 
(D)$50 in the case of a dishwasher which is manufactured in calendar year 2011 and which uses no more than 295 kilowatt hours per year and 4.25 gallons per cycle (4.75 gallons per cycle for dishwashers designed for greater than 12 place settings), and 
(E)$75 in the case of a dishwasher which is manufactured in calendar year 2011 and which uses no more than 280 kilowatt hours per year and 4 gallons per cycle (4.5 gallons per cycle for dishwashers designed for greater than 12 place settings).. 
(b)Clothes washersParagraph (2) of section 45M(b) is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(E)$175 in the case of a top-loading clothes washer manufactured in calendar year 2011 which meets or exceeds a 2.2 modified energy factor and does not exceed a 4.5 water consumption factor, and 
(F)$225 in the case of a clothes washer manufactured in calendar year 2011— 
(i)which is a top-loading clothes washer and which meets or exceeds a 2.4 modified energy factor and does not exceed a 4.2 water consumption factor, or 
(ii)which is a front-loading clothes washer and which meets or exceeds a 2.8 modified energy factor and does not exceed a 3.5 water consumption factor.. 
(c)RefrigeratorsParagraph (3) of section 45M(b) is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting a comma, and by adding at the end the following new subparagraphs: 
 
(E)$150 in the case of a refrigerator manufactured in calendar year 2011 which consumes at least 30 percent less energy than the 2001 energy conservation standards, and 
(F)$200 in the case of a refrigerator manufactured in calendar year 2011 which consumes at least 35 percent less energy than the 2001 energy conservation standards.. 
(d)Rebasing of limitations 
(1)In generalParagraph (1) of section 45M(e) is amended— 
(A)by striking $75,000,000 and inserting $25,000,000, and 
(B)by striking December 31, 2007 and inserting December 31, 2010. 
(2)Exception for certain refrigerators and clothes washersParagraph (2) of section 45M(e) is amended— 
(A)by striking subsection (b)(3)(D) and inserting subsection (b)(3)(F), and 
(B)by striking subsection (b)(2)(D) and inserting subsection (b)(2)(F). 
(3)Gross receipts limitationParagraph (3) of section 45M(e) is amended by striking 2 percent and inserting 4 percent. 
(e)Effective dates 
(1)In generalThe amendments made by subsections (a), (b), and (c) shall apply to appliances produced after December 31, 2010. 
(2)LimitationsThe amendments made by subsection (d) shall apply to taxable years beginning after December 31, 2010. 
710.Credit for nonbusiness energy property 
(a)ExtensionSection 25C(g)(2) is amended by striking 2010 and inserting 2011. 
(b)Return to pre-ARRA limitations and standards 
(1)In generalSubsections (a) and (b) of section 25C are amended to read as follows: 
 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of— 
(1)10 percent of the amount paid or incurred by the taxpayer for qualified energy efficiency improvements installed during such taxable year, and 
(2)the amount of the residential energy property expenditures paid or incurred by the taxpayer during such taxable year. 
(b)Limitations 
(1)Lifetime limitationThe credit allowed under this section with respect to any taxpayer for any taxable year shall not exceed the excess (if any) of $500 over the aggregate credits allowed under this section with respect to such taxpayer for all prior taxable years ending after December 31, 2005. 
(2)WindowsIn the case of amounts paid or incurred for components described in subsection (c)(2)(B) by any taxpayer for any taxable year, the credit allowed under this section with respect to such amounts for such year shall not exceed the excess (if any) of $200 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2005. 
(3)Limitation on residential energy property expendituresThe amount of the credit allowed under this section by reason of subsection (a)(2) shall not exceed— 
(A)$50 for any advanced main air circulating fan, 
(B)$150 for any qualified natural gas, propane, or oil furnace or hot water boiler, and 
(C)$300 for any item of energy-efficient building property.. 
(2)Modification of standards 
(A)In generalParagraph (1) of section 25C(c) is amended by striking 2000 and all that follows through this section and inserting 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009. 
(B)Wood stovesSubparagraph (E) of section 25C(d)(3) is amended by striking , as measured using a lower heating value. 
(C) Oil furnaces and hot water boilers 
(i)In generalParagraph (4) of section 25C(d) is amended to read as follows: 
 
(4)Qualified natural gas, propane, or oil furnace or hot water boilerThe term qualified natural gas, propane, or oil furnace or hot water boiler means a natural gas, propane, or oil furnace or hot water boiler which achieves an annual fuel utilization efficiency rate of not less than 95.. 
(ii)Conforming amendmentClause (ii) of section 25C(d)(2)(A) is amended to read as follows: 
 
(ii)a qualified natural gas, propane, or oil furnace or hot water boiler, or. 
(D)Exterior windows, doors, and skylights 
(i)In generalSubsection (c) of section 25C is amended by striking paragraph (4). 
(ii)Application of energy star standardsParagraph (1) of section 25C(c) is amended by inserting an exterior window, a skylight, an exterior door, after in the case of in the matter preceding subparagraph (A). 
(E)InsulationSubparagraph (A) of section 25C(c)(2) is amended by striking and meets the prescriptive criteria for such material or system established by the 2009 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009. 
(3)Subsidized energy financingSubsection (e) of section 25C is amended by adding at the end the following new paragraph: 
 
(3)Property financed by subsidized energy financingFor purposes of determining the amount of expenditures made by any individual with respect to any property, there shall not be taken into account expenditures which are made from subsidized energy financing (as defined in section 48(a)(4)(C)).. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2010. 
711.Alternative fuel vehicle refueling property 
(a)Extension of creditParagraph (2) of section 30C(g) is amended by striking December 31, 2010 and inserting December 31, 2011.. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2010. 
BIndividual tax relief 
721.Deduction for certain expenses of elementary and secondary school teachers 
(a)In generalSubparagraph (D) of section 62(a)(2) is amended by striking or 2009 and inserting 2009, 2010, or 2011. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
722.Deduction of State and local sales taxes 
(a)In generalSubparagraph (I) of section 164(b)(5) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
723.Contributions of capital gain real property made for conservation purposes 
(a)In generalClause (vi) of section 170(b)(1)(E) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Contributions by certain corporate farmers and ranchersClause (iii) of section 170(b)(2)(B) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2009. 
724.Above-the-line deduction for qualified tuition and related expenses 
(a)In generalSubsection (e) of section 222 is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
725.Tax-free distributions from individual retirement plans for charitable purposes 
(a)In generalSubparagraph (F) of section 408(d)(8) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective date; special rule 
(1)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2009. 
(2)Special ruleFor purposes of subsections (a)(6), (b)(3), and (d)(8) of section 408 of the Internal Revenue Code of 1986, at the election of the taxpayer (at such time and in such manner as prescribed by the Secretary of the Treasury) any qualified charitable distribution made after December 31, 2010, and before February 1, 2011, shall be deemed to have been made on December 31, 2010. 
726.Look-thru of certain regulated investment company stock in determining gross estate of nonresidents 
(a)In generalParagraph (3) of section 2105(d) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to estates of decedents dying after December 31, 2009. 
727.Parity for exclusion from income for employer-provided mass transit and parking benefits 
(a)In generalParagraph (2) of section 132(f) is amended by striking January 1, 2011 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to months after December 31, 2010. 
728.Refunds disregarded in the administration of Federal programs and federally assisted programs 
(a)In generalSubchapter A of chapter 65 is amended by adding at the end the following new section: 
 
6409.Refunds disregarded in the administration of Federal programs and federally assisted programs 
(a)In generalNotwithstanding any other provision of law, any refund (or advance payment with respect to a refundable credit) made to any individual under this title shall not be taken into account as income, and shall not be taken into account as resources for a period of 12 months from receipt, for purposes of determining the eligibility of such individual (or any other individual) for benefits or assistance (or the amount or extent of benefits or assistance) under any Federal program or under any State or local program financed in whole or in part with Federal funds. 
(b)TerminationSubsection (a) shall not apply to any amount received after December 31, 2012.. 
(b)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new item: 
 
 
Sec. 6409. Refunds disregarded in the administration of Federal programs and federally assisted programs.. 
(c)Effective dateThe amendments made by this section shall apply to amounts received after December 31, 2009. 
CBusiness tax relief 
731.Research credit 
(a)In generalSubparagraph (B) of section 41(h)(1) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Conforming amendmentSubparagraph (D) of section 45C(b)(1) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31, 2009. 
732.Indian employment tax credit 
(a)In generalSubsection (f) of section 45A is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
733.New markets tax credit 
(a)In generalParagraph (1) of section 45D(f) is amended— 
(1)by striking and at the end of subparagraph (E), 
(2)by striking the period at the end of subparagraph (F), and 
(3)by adding at the end the following new subparagraph: 
 
(G)$3,500,000,000 for 2010 and 2011.. 
(b)Conforming amendmentParagraph (3) of section 45D(f) is amended by striking 2014 and inserting 2016. 
(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after 2009. 
734.Railroad track maintenance credit 
(a)In generalSubsection (f) of section 45G is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred in taxable years beginning after December 31, 2009. 
735.Mine rescue team training credit 
(a)In generalSubsection (e) of section 45N is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2009. 
736.Employer wage credit for employees who are active duty members of the uniformed services 
(a)In generalSubsection (f) of section 45P is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2009. 
737.15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements 
(a)In generalClauses (iv), (v), and (ix) of section 168(e)(3)(E) are each amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Conforming amendments 
(1)Clause (i) of section 168(e)(7)(A) is amended by striking if such building is placed in service after December 31, 2008, and before January 1, 2010,. 
(2)Paragraph (8) of section 168(e) is amended by striking subparagraph (E). 
(3)Section 179(f)(2) is amended— 
(A)by striking (without regard to the dates specified in subparagraph (A)(i) thereof) in subparagraph (B), and 
(B)by striking (without regard to subparagraph (E) thereof) in subparagraph (C). 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2009. 
738.7-year recovery period for motorsports entertainment complexes 
(a)In generalSubparagraph (D) of section 168(i)(15) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2009. 
739.Accelerated depreciation for business property on an Indian reservation 
(a)In generalParagraph (8) of section 168(j) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2009. 
740.Enhanced charitable deduction for contributions of food inventory 
(a)In generalClause (iv) of section 170(e)(3)(C) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2009. 
741.Enhanced charitable deduction for contributions of book inventories to public schools 
(a)In generalClause (iv) of section 170(e)(3)(D) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to contributions made after December 31, 2009. 
742.Enhanced charitable deduction for corporate contributions of computer inventory for educational purposes 
(a)In generalSubparagraph (G) of section 170(e)(6) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2009. 
743.Election to expense mine safety equipment 
(a)In generalSubsection (g) of section 179E is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2009. 
744.Special expensing rules for certain film and television productions 
(a)In generalSubsection (f) of section 181 is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to productions commencing after December 31, 2009. 
745.Expensing of environmental remediation costs 
(a)In generalSubsection (h) of section 198 is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to expenditures paid or incurred after December 31, 2009. 
746.Deduction allowable with respect to income attributable to domestic production activities in Puerto Rico 
(a)In generalSubparagraph (C) of section 199(d)(8) is amended— 
(1)by striking first 4 taxable years and inserting first 6 taxable years; and 
(2)by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
747.Modification of tax treatment of certain payments to controlling exempt organizations 
(a)In generalClause (iv) of section 512(b)(13)(E) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to payments received or accrued after December 31, 2009. 
748.Treatment of certain dividends of regulated investment companies 
(a)In generalParagraphs (1)(C) and (2)(C) of section 871(k) are each amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
749.RIC qualified investment entity treatment under FIRPTA 
(a)In generalClause (ii) of section 897(h)(4)(A) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective date 
(1)In generalThe amendment made by subsection (a) shall take effect on January 1, 2010. Notwithstanding the preceding sentence, such amendment shall not apply with respect to the withholding requirement under section 1445 of the Internal Revenue Code of 1986 for any payment made before the date of the enactment of this Act. 
(2)Amounts withheld on or before date of enactmentIn the case of a regulated investment company— 
(A)which makes a distribution after December 31, 2009, and before the date of the enactment of this Act; and 
(B)which would (but for the second sentence of paragraph (1)) have been required to withhold with respect to such distribution under section 1445 of such Code,such investment company shall not be liable to any person to whom such distribution was made for any amount so withheld and paid over to the Secretary of the Treasury. 
750.Exceptions for active financing income 
(a)In generalSections 953(e)(10) and 954(h)(9) are each amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Conforming amendmentSection 953(e)(10) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2009, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends. 
751.Look-thru treatment of payments between related controlled foreign corporations under foreign personal holding company rules 
(a)In generalSubparagraph (C) of section 954(c)(6) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to taxable years of foreign corporations beginning after December 31, 2009, and to taxable years of United States shareholders with or within which any such taxable year of such foreign corporation ends. 
752.Basis adjustment to stock of S corps making charitable contributions of property 
(a)In generalParagraph (2) of section 1367(a) is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2009. 
753.Empowerment zone tax incentives 
(a)In generalSection 1391 is amended— 
(1)by striking December 31, 2009 in subsection (d)(1)(A)(i) and inserting December 31, 2011; and 
(2)by striking the last sentence of subsection (h)(2). 
(b)Increased exclusion of gain on stock of empowerment zone businessesSubparagraph (C) of section 1202(a)(2) is amended— 
(1)by striking December 31, 2014 and inserting December 31, 2016; and 
(2)by striking 2014 in the heading and inserting 2016. 
(c)Treatment of certain termination dates specified in nominationsIn the case of a designation of an empowerment zone the nomination for which included a termination date which is contemporaneous with the date specified in subparagraph (A)(i) of section 1391(d)(1) of the Internal Revenue Code of 1986 (as in effect before the enactment of this Act), subparagraph (B) of such section shall not apply with respect to such designation if, after the date of the enactment of this section, the entity which made such nomination amends the nomination to provide for a new termination date in such manner as the Secretary of the Treasury (or the Secretary’s designee) may provide. 
(d)Effective dateThe amendments made by this section shall apply to periods after December 31, 2009. 
754.Tax incentives for investment in the District of Columbia 
(a)In generalSubsection (f) of section 1400 is amended by striking December 31, 2009 each place it appears and inserting December 31, 2011. 
(b)Tax-exempt DC empowerment zone bondsSubsection (b) of section 1400A is amended by striking December 31, 2009 and inserting December 31, 2011. 
(c)Zero-percent capital gains rate 
(1)Acquisition dateParagraphs (2)(A)(i), (3)(A), (4)(A)(i), and (4)(B)(i)(I) of section 1400B(b) are each amended by striking January 1, 2010 and inserting January 1, 2012. 
(2)Limitation on period of gains 
(A)In generalParagraph (2) of section 1400B(e) is amended— 
(i)by striking December 31, 2014 and inserting December 31, 2016; and 
(ii)by striking 2014 in the heading and inserting 2016. 
(B)Partnerships and S-corpsParagraph (2) of section 1400B(g) is amended by striking December 31, 2014 and inserting December 31, 2016. 
(d)First-time homebuyer creditSubsection (i) of section 1400C is amended by striking January 1, 2010 and inserting January 1, 2012. 
(e)Effective dates 
(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to periods after December 31, 2009. 
(2)Tax-exempt DC empowerment zone bondsThe amendment made by subsection (b) shall apply to bonds issued after December 31, 2009. 
(3)Acquisition dates for zero-percent capital gains rateThe amendments made by subsection (c) shall apply to property acquired or substantially improved after December 31, 2009. 
(4)Homebuyer creditThe amendment made by subsection (d) shall apply to homes purchased after December 31, 2009. 
755.Temporary increase in limit on cover over of rum excise taxes to Puerto Rico and the Virgin Islands 
(a)In generalParagraph (1) of section 7652(f) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to distilled spirits brought into the United States after December 31, 2009. 
756.American Samoa economic development credit 
(a)In generalSubsection (d) of section 119 of division A of the Tax Relief and Health Care Act of 2006 is amended— 
(1)by striking first 4 taxable years and inserting first 6 taxable years, and 
(2)by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2009. 
757.Work opportunity credit 
(a)In generalSubparagraph (B) of section 51(c)(4) is amended by striking August 31, 2011 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to individuals who begin work for the employer after the date of the enactment of this Act. 
758.Qualified zone academy bonds 
(a)In generalSection 54E(c)(1) is amended— 
(1)by striking 2008 and and inserting 2008,, and 
(2)by inserting and $400,000,000 for 2011 after 2010,. 
(b)Repeal of refundable credit for QZABsParagraph (3) of section 6431(f) is amended by inserting determined without regard to any allocation relating to the national zone academy bond limitation for 2011 or any carryforward of such allocation after 54E) in subparagraph (A)(iii). 
(c)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2010. 
759.Mortgage insurance premiums 
(a)In generalClause (iv) of section 163(h)(3)(E) is amended by striking December 31, 2010 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2010. 
760.Temporary exclusion of 100 percent of gain on certain small business stock 
(a)In generalParagraph (4) of section 1202(a) is amended— 
(1)by striking January 1, 2011 and inserting January 1, 2012, and 
(2)by inserting and 2011 after 2010 in the heading thereof. 
(b)Effective dateThe amendments made by this section shall apply to stock acquired after December 31, 2010. 
DTemporary disaster relief provisions 
 
ANew York Liberty Zone 
761.Tax-exempt bond financing 
(a)In generalSubparagraph (D) of section 1400L(d)(2) is amended by striking January 1, 2010 and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to bonds issued after December 31, 2009. 
BGO Zone 
762.Increase in rehabilitation credit 
(a)In generalSubsection (h) of section 1400N is amended by striking December 31, 2009 and inserting December 31, 2011. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2009. 
763.Low-income housing credit rules for buildings in GO zonesSection 1400N(c)(5) is amended by striking January 1, 2011 and inserting January 1, 2012. 
764.Tax-exempt bond financing 
(a)In generalParagraphs (2)(D) and (7)(C) of section 1400N(a) are each amended by striking January 1, 2011 and inserting January 1, 2012. 
(b)Conforming amendmentsSections 702(d)(1) and 704(a) of the Heartland Disaster Tax Relief Act of 2008 are each amended by striking January 1, 2011 each place it appears and inserting January 1, 2012. 
765.Bonus depreciation deduction applicable to the GO Zone 
(a)In generalParagraph (6) of section 1400N(d) is amended— 
(1)by striking “December 31, 2010” both places it appears in subparagraph (B) and inserting “December 31, 2011”, and 
(2)by striking January 1, 2010 in the heading and the text of subparagraph (D) and inserting January 1, 2012. 
(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2009. 
VIIIBudgetary provisions 
801.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on this conference report or amendment between the Houses. 
802.Emergency designations 
(a)Statutory paygoThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C. 933(g)) except to the extent that the budgetary effects of this Act are determined to be subject to the current policy adjustments under sections 4(c) and 7 of the Statutory Pay-As-You-Go Act. 
(b)SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
(c)House of RepresentativesIn the House of Representatives, every provision of this Act is expressly designated as an emergency for purposes of pay-as-you-go principles except to the extent that any such provision is subject to the current policy adjustments under section 4(c) of the Statutory Pay-As-You-Go Act of 2010. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
